Order modified on the law and facts, without costs, by inserting in the sixth line of the ordering portion thereof after the word “ respondents ” and before the words “ set forth ” the following: “ In so far as they have knowledge of the facts or means of acquiring the same through possession or control of records and documents or otherwise.” All concur. (The order directs defendants to make a further return to an amended writ of certiorari in a proceeding to review an assessment upon relator’s property so as to comply with section 292 of the Tax Law.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCurn, JJ.